Name: Commission Regulation (EC) No 508/2002 of 21 March 2002 on fixing advance payments in respect of the production levies in the sugar sector for the 2001/02 marketing year
 Type: Regulation
 Subject Matter: EU finance;  production;  foodstuff;  beverages and sugar
 Date Published: nan

 Avis juridique important|32002R0508Commission Regulation (EC) No 508/2002 of 21 March 2002 on fixing advance payments in respect of the production levies in the sugar sector for the 2001/02 marketing year Official Journal L 079 , 22/03/2002 P. 0014 - 0014Commission Regulation (EC) No 508/2002of 21 March 2002on fixing advance payments in respect of the production levies in the sugar sector for the 2001/02 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), and in particular Article 15(8) thereof,Whereas:(1) Article 6 of Commission Regulation (EC) No 314/2002 of 20 February 2002 laying down detailed rules for the application of the quota system in the sugar sector(2), provides for the fixing before 1 April and the collection before the following 1 June, of the unit amounts to be paid by sugar producers, isoglucose producers and inulin syrup producers as advance payments of the production levies for the current marketing year. The estimate of the basic production levy and of the B levy, referred to in Article 7 of Regulation (EC) No 314/2002, gives an amount which is more than 60 % of the maximum amounts indicated in Article 15(3), (4) and (5) of Regulation (EC) No 1260/2001. In accordance with Article 7 of Regulation (EC) No 314/2002, the unit amounts for sugar and inulin syrup should therefore be fixed at 50 % of the maximum amounts concerned and for isoglucose the unit amount of the advance payment should therefore be fixed at 40 % of the unit amount of the basic production levy estimated for sugar.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1The unit amounts referred to in Article 6(1)(b) of Regulation (EC) No 314/2002 in respect of the 2001/02 marketing year are hereby fixed as follows:(a) the advance payment of the basic production levy for A sugar and B sugar shall be EUR 0,632 per 100 kilograms of white sugar;(b) the advance payment of the B levy for B sugar shall be EUR 11,848 per 100 kilograms of white sugar;(c) the advance payment of the basic production levy for A isoglucose and B isoglucose shall be EUR 0,506 per 100 kilograms of dry matter;(d) the advance payment of the basic production levy for A inulin syrup and B inulin syrup shall be EUR 0,632 per 100 kilograms of dry matter equivalent sugar/isoglucose;(e) the advance payment of the B levy for B inulin syrup shall be EUR 11,848 per 100 kilograms of dry matter equivalent sugar/isoglucose.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 March 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1.(2) OJ L 50, 21.2.2002, p. 40.